Citation Nr: 1205350	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to October 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO).  In that decision, the RO denied service connection for sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  He contends that he suffers from fatigue and sleepiness which began during service.  The Veteran also asserted that there was a correlation between his service-connected diabetes mellitus and his sleep apnea, and noted, in particular, that he is not overweight.  Finally, the Veteran contends that given the diagnosis of sleep apnea in April 2007, approximately 6 months following discharge from service, service connection is warranted on the basis of in-service onset.  

In his Notice of Disagreement (NOD), received at the RO in November 2008, the Veteran specifically indicated that his STRs would substantiate that he suffered from constantly being tired and fatigued, and that he continued to suffer from fatigue and sleeplessness even after he began treatment for diabetes in 2003.  

A review of the Veteran's STRs did not specifically reveal any indication that the Veteran reported fatigue sleeplessness, apnea, snoring, trouble with sleep or the like.  The STRs do show that the Veteran was diagnosed with diabetes after he began complaining of right sided abdominal pain in 2003.  The STRs also show that during the Veteran's lengthy period of active duty, he was diagnosed with coronary artery disease and was put on medication for high cholesterol.  

Given the Veteran's complaints of fatigue with an onset in service, along with a diagnosis of sleep apnea within 6 months of service discharge, the Veteran should be examined to determine the likely onset of the Veteran's sleep apnea.  As the Veteran pointed out, his sleep apnea likely did not simply appear overnight; however, the onset of this disability remains unclear.  While the sleep study in April 2007 provides a definitive diagnosis at that time, this does not necessarily mean that the sleep apnea was not present during service.  This is a question for a medical examiner.

Additionally, while the Veteran is competent to report symptoms of fatigue, he is not competent to provide a professional medical opinion as to a relationship between diabetes and sleep apnea.  As such, his assertion of a relationship between the two must be addressed by a medical professional.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has not yet been afforded a VA examination.  

The Board also notes that notice has not been provided to the Veteran pursuant to the Veterans Claims Assistance Act concerning how to substantiate his claim for service connection as secondary to a service-connected disability.  This should be accomplished on remand.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated since his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran, pursuant to the Veterans Claims Assistance Act, which informs him of how he can substantiate his claim for service connection based on the theory that his disability is secondary to a service-connected disorder.  Then take any development action that is warranted based on his response.  

2.  Obtain and associate with the claims file all VA treatment records since discharge from service, that are not already associated with the claims file.  

3.  After completion of the above steps, schedule the Veteran for a VA examination to determine the current nature and likely etiology of the Veteran's diagnosed sleep apnea.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that his sleep apnea is due to or caused by his service-connected diabetes mellitus; or, in the alternative, is aggravated (i.e., worsened) beyond the natural progress by the diabetes mellitus.  Then, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the claimed sleep apnea was incurred during active service.  Importantly, the examiner's opinion should consider the Veteran's statements as to his reported fatigue and sleeplessness during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After undertaking any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


